Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 6, 2018

                                     No. 04-17-00434-CV

                                      Roger WIATREK,
                                          Appellant

                                               v.

                                      Laura WIATREK,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-12-0756-CVW
                       The Honorable Russell Wilson, Judge Presiding


                                        ORDER
       Appellees’ motion for extension of time to file their brief is granted. We order the brief
due April 19, 2018. No further extensions of time will be granted absent extraordinary
circumstances.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court